George, J.,
delivered the opinion of the court.
' The judgment before the justice of the peace, upon which the execution issued, was excluded on the trial of the motion against the constable for a failure to return the execution. This was error., The judgment was at most erroneous, and not void. The failure to date the return made by the sheriff did not make it void. It was but an imperfect return of service, and it is well settled that in such case the judgment is not void.
Judgment reversed and cause remanded.